
	
		I
		112th CONGRESS
		1st Session
		H. R. 3675
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2011
			Mr. Scalise
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To repeal certain provisions of the Communications Act of
		  1934, title 17 of the United States Code, and the regulations of the Federal
		  Communications Commission that intervened in the television marketplace, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Next Generation Television Marketplace
			 Act.
		2.Repeal of regulatory
			 intervention in the television marketplace under the Communications Act of
			 1934
			(a)In
			 generalThe following
			 sections of the Communications Act of 1934 (47 U.S.C. 151 et seq.) are hereby
			 repealed:
				(1)Section 339 (47
			 U.S.C. 339).
				(2)Section 340 (47
			 U.S.C. 340).
				(3)Section 341 (47
			 U.S.C. 341).
				(4)Section 342 (47
			 U.S.C. 342).
				(5)Section 612 (47
			 U.S.C. 532).
				(6)Section 614 (47
			 U.S.C. 534).
				(7)Section 712 (47
			 U.S.C. 612).
				(b)Additional
			 repealSection 325 of the Communications Act of 1934 (47 U.S.C.
			 325) is amended—
				(1)by striking
			 subsections (b) and (e); and
				(2)by redesignating
			 subsections (c) and (d) as subsections (b) and (c), respectively.
				(c)Amendments
				(1)Section
			 338Section 338 of the
			 Communications Act of 1934 (47 U.S.C. 338) is amended to read as
			 follows:
					
						338.CARRIAGE OF
				LOCAL TELEVISION SIGNALS BY SATELLITE CARRIERS
							(a)Carriage
				Obligations
								(1)In
				generalEach satellite
				carrier providing signals of a qualified noncommercial educational television
				station in that station’s local market shall carry upon request the signals of
				all qualified noncommercial educational television stations located within that
				local market.
								(2)Low power
				station carriage optionalNo low power television station shall
				be entitled to insist on carriage under this section, nor shall any such
				carriage be considered in connection with the requirements of subsection
				(c).
								(3)Nondiscrimination
				in carriage of high definition signals of noncommercial educational television
				stations
									(A)Existing
				carriage of high definition signalsIf, before the date of
				enactment of the Satellite Television Extension and Localism Act of 2010, an
				eligible satellite carrier is providing, under section 122 of title 17, United
				States Code, any secondary transmissions in high definition format to
				subscribers located within the local market of a television broadcast station
				of a primary transmission made by that station, then such satellite carrier
				shall carry the signals in high-definition format of qualified noncommercial
				educational television stations located within that local market in accordance
				with the following schedule:
										(i)By December 31,
				2010, in at least 50 percent of the markets in which such satellite carrier
				provides such secondary transmissions in high definition format.
										(ii)By December 31,
				2011, in every market in which such satellite carrier provides such secondary
				transmissions in high definition format.
										(B)New initiation
				of serviceIf, on or after the date of enactment of the Satellite
				Television Extension and Localism Act of 2010 through the day before the date
				of enactment of the Next Generation
				Television Marketplace Act, an eligible satellite carrier
				initiates the provision, under section 122 of title 17, United States Code, of
				any secondary transmissions in high definition format to subscribers located
				within the local market of a television broadcast station of a primary
				transmission made by that station, then such satellite carrier shall carry the
				signals in high-definition format of all qualified noncommercial educational
				television stations located within that local market.
									(b)Good Signal
				RequiredA qualified
				noncommercial educational television station asserting its right to carriage
				under subsection (a) shall be required to bear the costs associated with
				delivering a good quality signal to the designated local receive facility of
				the satellite carrier or to another facility that is acceptable to at least
				one-half the stations asserting the right to carriage in the local
				market.
							(c)Duplication Not
				RequiredThe Commission shall
				prescribe regulations limiting the carriage requirements under subsection (a)
				of satellite carriers with respect to the carriage of multiple qualified
				noncommercial educational television stations. To the extent possible, such
				regulations shall provide the same degree of carriage by satellite carriers of
				such multiple stations as is provided by cable systems under section
				615.
							(d)Channel
				PositioningNo satellite
				carrier shall be required to provide the signal of a qualified noncommercial
				educational television station to subscribers in that station’s local market on
				any particular channel number or to provide the signals in any particular
				order, except that the satellite carrier shall retransmit the signal of the
				qualified noncommercial educational television station to subscribers in the
				stations’ local market on channels reasonably contiguous with other television
				broadcast channels and provide access to such station’s signals at a
				nondiscriminatory price and in a nondiscriminatory manner on any navigational
				device, on-screen program guide, or menu.
							(e)Compensation for
				CarriageA satellite carrier
				shall not accept or request monetary payment or other valuable consideration in
				exchange either for carriage of qualified noncommercial educational television
				stations in fulfillment of the requirements of this section or for channel
				positioning rights provided to such stations under this section, except that
				any such station may be required to bear the costs associated with delivering a
				good quality signal to the local receive facility of the satellite
				carrier.
							(f)Remedies
								(1)Complaints by
				broadcast stationsWhenever a
				qualified noncommercial educational television station believes that a
				satellite carrier has failed to meet its obligations under subsections (b)
				through (e), such station shall notify the carrier, in writing, of the alleged
				failure and identify its reasons for believing that the satellite carrier
				failed to comply with such obligations. The satellite carrier shall, within 30
				days after such written notification, respond in writing to such notification
				and comply with such obligations or state its reasons for believing that it is
				in compliance with such obligations. A qualified noncommercial educational
				television station that disputes a response by a satellite carrier that it is
				in compliance with such obligations may obtain review of such denial or
				response by filing a complaint with the Commission. Such complaint shall allege
				the manner in which such satellite carrier has failed to meet its obligations
				and the basis for such allegations.
								(2)Opportunity to
				respondThe Commission shall afford the satellite carrier against
				which a complaint is filed under paragraph (1) an opportunity to present data
				and arguments to establish that there has been no failure to meet its
				obligations under this section.
								(3)Remedial
				actions; dismissalWithin 120 days after the date a complaint is
				filed under paragraph (1), the Commission shall determine whether the satellite
				carrier has met its obligations under subsections (b) through (e). If the
				Commission determines that the satellite carrier has failed to meet such
				obligations, the Commission shall order the satellite carrier to take
				appropriate remedial action. If the Commission determines that the satellite
				carrier has fully met the requirements of such subsections, the Commission
				shall dismiss the complaint.
								(g)Privacy Rights
				of Satellite Subscribers
								(1)NoticeAt
				the time of entering into an agreement to provide any satellite service or
				other service to a subscriber and at least once a year thereafter, a satellite
				carrier shall provide notice in the form of a separate, written statement to
				such subscriber that clearly and conspicuously informs the subscriber
				of—
									(A)the nature of
				personally identifiable information collected or to be collected with respect
				to the subscriber and the nature of the use of such information;
									(B)the nature,
				frequency, and purpose of any disclosure which may be made of such information,
				including an identification of the types of persons to whom the disclosure may
				be made;
									(C)the period during
				which such information will be maintained by the satellite carrier;
									(D)the times and
				place at which the subscriber may have access to such information in accordance
				with paragraph (5); and
									(E)the limitations
				provided by this subsection with respect to the collection and disclosure of
				information by a satellite carrier and the right of the subscriber under
				paragraphs (7) and (9) to enforce such limitations.
									In the
				case of subscribers who have entered into such an agreement before February 6,
				2005, such notice shall be provided within 180 days of such date and at least
				once a year thereafter.(2)DefinitionsFor
				purposes of this subsection, other than paragraph (9)—
									(A)the term
				personally identifiable information does not include any record of
				aggregate data which does not identify particular persons;
									(B)the term
				other service includes any wire or radio communications service
				provided using any of the facilities of a satellite carrier that are used in
				the provision of satellite service; and
									(C)the term
				satellite carrier includes, in addition to persons within the
				definition of satellite carrier, any person who—
										(i)is
				owned or controlled by, or under common ownership or control with, a satellite
				carrier; and
										(ii)provides any wire
				or radio communications service.
										(3)Prohibitions
									(A)Consent to
				collectionExcept as provided in subparagraph (B), a satellite
				carrier shall not use any facilities used by the satellite carrier to collect
				personally identifiable information concerning any subscriber without the prior
				written or electronic consent of the subscriber concerned.
									(B)ExceptionsA
				satellite carrier may use such facilities to collect such information in order
				to—
										(i)obtain information
				necessary to render a satellite service or other service provided by the
				satellite carrier to the subscriber; or
										(ii)detect
				unauthorized reception of satellite communications.
										(4)Disclosure
									(A)Consent to
				disclosureExcept as provided in subparagraph (B), a satellite
				carrier shall not disclose personally identifiable information concerning any
				subscriber without the prior written or electronic consent of the subscriber
				concerned and shall take such actions as are necessary to prevent unauthorized
				access to such information by a person other than the subscriber or satellite
				carrier.
									(B)ExceptionsA
				satellite carrier may disclose such information if the disclosure is—
										(i)necessary to
				render, or conduct a legitimate business activity related to, a satellite
				service or other service provided by the satellite carrier to the
				subscriber;
										(ii)subject to
				paragraph (9), made pursuant to a court order authorizing such disclosure, if
				the subscriber is notified of such order by the person to whom the order is
				directed;
										(iii)a disclosure of
				the names and addresses of subscribers to any satellite service or other
				service, if—
											(I)the satellite
				carrier has provided the subscriber the opportunity to prohibit or limit such
				disclosure; and
											(II)the disclosure
				does not reveal, directly or indirectly, the—
												(aa)extent of any
				viewing or other use by the subscriber of a satellite service or other service
				provided by the satellite carrier; or
												(bb)the
				nature of any transaction made by the subscriber over any facilities used by
				the satellite carrier; or
												(iv)to a government
				entity as authorized under chapter 119, 121, or 206 of title 18, United States
				Code, except that such disclosure shall not include records revealing satellite
				subscriber selection of video programming from a satellite carrier.
										(5)Access by
				subscriberA satellite subscriber shall be provided access to all
				personally identifiable information regarding that subscriber which is
				collected and maintained by a satellite carrier. Such information shall be made
				available to the subscriber at reasonable times and at a convenient place
				designated by such satellite carrier. A satellite subscriber shall be provided
				reasonable opportunity to correct any error in such information.
								(6)Destruction of
				informationA satellite carrier shall destroy personally
				identifiable information if the information is no longer necessary for the
				purpose for which it was collected and there are no pending requests or orders
				for access to such information under paragraph (5) or pursuant to a court
				order.
								(7)PenaltiesAny
				person aggrieved by any act of a satellite carrier in violation of this
				subsection may bring a civil action in a United States district court. The
				court may award—
									(A)actual damages but
				not less than liquidated damages computed at the rate of $100 a day for each
				day of violation or $1,000, whichever is higher;
									(B)punitive damages;
				and
									(C)reasonable
				attorneys’ fees and other litigation costs reasonably incurred.
									The remedy
				provided by this subsection shall be in addition to any other lawful remedy
				available to a satellite subscriber.(8)Rule of
				constructionNothing in this subsection shall be construed to
				prohibit any State from enacting or enforcing laws consistent with this
				subsection for the protection of subscriber privacy.
								(9)Court
				ordersExcept as provided in paragraph (4)(B)(iv), a governmental
				entity may obtain personally identifiable information concerning a satellite
				subscriber pursuant to a court order only if, in the court proceeding relevant
				to such court order—
									(A)such entity offers
				clear and convincing evidence that the subject of the information is reasonably
				suspected of engaging in criminal activity and that the information sought
				would be material evidence in the case; and
									(B)the subject of the
				information is afforded the opportunity to appear and contest such entity’s
				claim.
									(h)Regulations by
				CommissionThe regulations
				prescribed under this section shall include requirements on satellite carriers
				that are comparable to the requirements on cable operators under section
				615(g)(1) and (2).
							(i)DefinitionsAs
				used in this section:
								(1)DistributorThe
				term distributor means an entity that contracts to distribute
				secondary transmissions from a satellite carrier and, either as a single
				channel or in a package with other programming, provides the secondary
				transmission either directly to individual subscribers or indirectly through
				other program distribution entities.
								(2)Local receive
				facilityThe term local receive facility means the
				reception point in each local market which a satellite carrier designates for
				delivery of the signal of the station for purposes of retransmission.
								(3)Local
				market
									(A)In
				generalThe term local
				market, in the case of a qualified noncommercial educational television
				station, means the designated market area in which a station is located and
				includes any station that is licensed to a community within the same designated
				market area as such station.
									(B)County of
				licenseIn addition to the
				area described in subparagraph (A), a station’s local market includes the
				county in which the station’s community of license is located.
									(C)Designated
				market areaFor purposes of
				subparagraph (A), the term designated market area means a
				designated market area, as determined by Nielsen Media Research and published
				in the 1999–2000 Nielsen Station Index Directory and Nielsen Station Index
				United States Television Household Estimates or any successor
				publication.
									(D)Certain areas
				outside of any designated market areaAny census area, borough, or other area in
				the State of Alaska that is outside of a designated market area, as determined
				by Nielsen Media Research, shall be deemed to be part of one of the local
				markets in the State of Alaska. A satellite carrier may determine which local
				market in the State of Alaska will be deemed to be the relevant local market in
				connection with each subscriber in such census area, borough, or other
				area.
									(4)Low power
				television stationThe term low power television
				station means a low power television station as defined under section
				74.701(f) of title 47, Code of Federal Regulations, as in effect on June 1,
				2004. For purposes of this paragraph, the term low power television
				station includes a low power television station that has been accorded
				primary status as a Class A television licensee under section 73.6001(a) of
				title 47, Code of Federal Regulations.
								(5)Qualified
				noncommercial educational television stationThe term
				qualified noncommercial educational television station has the
				meaning given such term in section 615.
								(6)Satellite
				carrierThe term satellite carrier means an entity
				that uses the facilities of a satellite or satellite service licensed by the
				Commission and operates in the Fixed-Satellite Service under part 25 of title
				47, Code of Federal Regulations, or the Direct Broadcast Satellite Service
				under part 100 of title 47, Code of Federal Regulations, to establish and
				operate a channel of communications for point-to-multipoint distribution of
				television station signals, and that owns or leases a capacity or service on a
				satellite in order to provide such point-to-multipoint distribution, except to
				the extent that such entity provides such distribution pursuant to tariff under
				this Act, other than for private home viewing pursuant to this section.
								(7)SubscriberThe
				term subscriber means a person or entity that receives a secondary
				transmission service from a satellite carrier and pays a fee for the service,
				directly or indirectly, to the satellite carrier or to a distributor.
								(8)Television
				broadcast stationThe term television broadcast
				station means an over-the-air commercial or noncommercial television
				broadcast station licensed by the Commission under subpart E of part 73 of
				title 47, Code of Federal Regulations, except that such term does not include a
				low-power or translator television
				station.
								.
				(2)Section
			 623Section 623 of the Communications Act of 1934 (47 U.S.C. 543)
			 is amended to read as follows:
					
						623.Regulation of
				rates and broadcast signal carriageNo Federal agency, State, or franchising
				authority may regulate—
							(1)the rates for the
				provision of the service of a multichannel video programming distributor;
				or
							(2)the retransmission
				of television broadcast signals by a multichannel video programming distributor
				except in accordance with the requirements of sections 338 and 615 related to
				qualified noncommercial educational television
				stations.
							.
				
				(d)Conforming
			 amendments
				(1)Section
			 336Section 336(b)(3) of the
			 Communications Act of 1934 (47 U.S.C. 336(b)(3)) is amended by striking
			 614 or.
				(2)Section
			 613Section 613 of the Communications Act of 1934 (47 U.S.C. 533)
			 is amended by striking subsection (a).
				(3)Section
			 615Section 615 of the Communications Act of 1934 (47 U.S.C. 535)
			 is amended—
					(A)in subsection (a)
			 by striking In addition to the carriage requirements set forth in
			 section 614, each and inserting Each;
					(B)by striking
			 subsection (f); and
					(C)in subsection (l),
			 by striking paragraph (1) and inserting the following:
						
							(1)Qualified
				noncommercial educational television station
								(A)In
				generalThe term qualified noncommercial educational television
				station means any full-power television broadcast station which—
									(i)under the rules
				and regulations of the Commission in effect on March 29, 1990, is licensed by
				the Commission as a noncommercial educational television broadcast station and
				is owned and operated by a public agency, nonprofit foundation, nonprofit
				corporation, or nonprofit association; or
									(ii)is owned and
				operated by a municipality and transmits predominantly noncommercial programs
				for educational purposes.
									(B)InclusionsSuch
				term includes—
									(i)the translator of
				any noncommercial educational television station with five watts or higher
				power serving the franchise area;
									(ii)a
				full-service station or translator if such station or translator is licensed to
				a channel reserved for noncommercial educational use pursuant to section 73.606
				of title 47, Code of Federal Regulations, or any successor regulations thereto;
				and
									(iii)such stations
				and translators operating on channels not so reserved as the Commission
				determines are qualified as noncommercial educational
				stations.
									.
					(4)Section
			 621Section 621(b)(3)(D) of the Communications Act of 1934 (47
			 U.S.C. 541(b)(3)(D)) is amended by striking sections 611 and 612
			 and inserting section 611.
				(5)Section
			 622Section 622(c) of the Communications Act of 1934 (47 U.S.C.
			 542(c)) is amended by striking pursuant to section 623.
				(6)Section
			 625Section 625(d) of the Communications Act of 1934 (47 U.S.C.
			 545(d)) is amended by striking  under section 623.
				(7)Section
			 632Section 632(c) of the Communications Act of 1934 (47 U.S.C.
			 552(c)) is amended by striking section 623(b)(6) or.
				(8)Section
			 635Section 635(c) of the Communications Act of 1934 (47 U.S.C.
			 555(c)) is amended by striking 614 or each place it
			 appears.
				(9)Section
			 638Section 638 of the Communications Act of 1934 (47 U.S.C. 558)
			 is amended by striking or on any other channel obtained under section
			 612 or under similar arrangements.
				(10)Section
			 653Section 653 of the Communications Act of 1934 (47 U.S.C.
			 573(c)(1)) is amended—
					(A)in subsection
			 (b)(1)(D) by striking (47 C.F.R. 76.67), network nonduplication (47
			 C.F.R. 76.92 et seq.), and syndicated exclusivity (47 C.F.R. 76.151 et
			 seq.); and
					(B)in subsection
			 (c)(1)—
						(i)in
			 subparagraph (A) by striking 623(f),;
						(ii)in
			 subparagraph (B)—
							(I)by striking
			 , 614,; and
							(II)by striking
			 , and section 325 of title III,; and
							(iii)in
			 subparagraph (C)—
							(I)by striking
			 sections 612 and 617 and inserting section 617;
			 and
							(II)by striking
			 623(f),.
							3.Repeal of
			 regulatory intervention in the television marketplace under the Copyright
			 Act
			(a)In
			 generalThe following
			 sections of chapter 1 of title 17, United States Code, are hereby
			 repealed:
				(1)Section
			 119.
				(2)Section
			 122.
				(b)AmendmentSection
			 111 of title 17, United States Code, is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (1)—
						(i)by
			 striking local service area of such station and inserting
			 designated market area (as defined in section 501(f)(2)); and
						(ii)by
			 striking or after the semicolon;
						(B)in paragraph (2)
			 by striking or after the semicolon; and
					(C)by amending
			 paragraph (4) to read as follows:
						
							(4)the secondary transmission—
								(A)is made by—
									(i)a
				cable system in accordance with section 615 of the Communications Act of 1934;
				or
									(ii)a
				satellite carrier in accordance with section 338 of the Communications Act of
				1934; and
									(B)is consistent with
				the rules, regulations, and authorizations of the Federal Communications
				Commission;
				or
								;
					(2)in subsection (b)
			 by striking subsections (a) and (c) and inserting
			 subsection (a);
				(3)by striking
			 subsections (c), (d), and (e);
				(4)by redesignating
			 subsection (f) as subsection (c); and
				(5)in subsection (c),
			 as so redesignated—
					(A)in paragraph (3),
			 by striking the second sentence;
					(B)by striking
			 paragraphs (4) through (13); and
					(C)by adding at the
			 end the following new paragraph:
						
							(4)Satellite
				carrierThe term
				satellite carrier means an entity that uses the facilities of a
				satellite or satellite service licensed by the Federal Communications
				Commission and operates in the Fixed-Satellite Service under part 25 of title
				47, Code of Federal Regulations, or the Direct Broadcast Satellite Service
				under part 100 of title 47, Code of Federal Regulations, to establish and
				operate a channel of communications for point-to-multipoint distribution of
				television station signals, and that owns or leases a capacity or service on a
				satellite in order to provide such point-to-multipoint distribution, except to
				the extent that such entity provides such distribution pursuant to tariff under
				the Communications Act of 1934, other than for private home viewing pursuant to
				this
				section.
							.
					(c)Conforming
			 amendmentsTitle 17, United States Code, is amended—
				(1)in chapter 1, by
			 amending the table of contents of such chapter—
					(A)by striking the
			 item relating to section 119; and
					(B)by striking the
			 item relating to section 122;
					(2)in section 106, by
			 striking 122 and inserting 121;
				(3)in section 110(8),
			 by striking section 111(f) and inserting section
			 111(c);
				(4)in section 114(d)(1)(B)(iii), by striking
			 section 111(f) and inserting section
			 111(c);
				(5)in chapter 5, by
			 amending the table of contents of such chapter by striking the item relating to
			 section 510;
				(6)in section
			 501—
					(A)in subsection (a),
			 by striking 122 and inserting 121;
					(B)by striking
			 subsections (c), (d), and (e); and
					(C)by amending
			 subsection (f) to read as follows:
						
							(f)(1)With respect to any secondary transmission
				that is made by a cable system or by a satellite carrier of a performance or
				display of a work embodied in a primary transmission and is actionable as an
				act of infringement under section 111, a television broadcast station holding a
				copyright or other license to transmit or perform the same version of that work
				shall, for purposes of subsection (b), be treated as a legal or beneficial
				owner if such secondary transmission occurs within the designated market area
				of that station.
								(2)For purposes of this subsection, the term
				designated market area means a designated market area, as
				determined by Nielsen Media Research and published in the 1999–2000 Nielsen
				Station Index Directory and Nielsen Station Index United States Television
				Household Estimates or any successor
				publication.
								;
					(7)by striking
			 section 510;
				(8)in section 511(a),
			 by striking 122 and inserting 121;
				(9)in section
			 708(a)—
					(A)by striking
			 paragraphs (10) and (11); and
					(B)by striking
			 Fees established under paragraphs (10) and (11) shall be reasonable and
			 may not exceed one-half of the cost necessary to cover reasonable expenses
			 incurred by the Copyright Office for the collection and administration of the
			 statements of account and any royalty fees deposited with such
			 statements.;
					(10)in section
			 801—
					(A)in subsection
			 (b)—
						(i)in
			 paragraph (1) by striking 119,;
						(ii)by
			 striking paragraph (2);
						(iii)by
			 redesignating paragraphs (3), (4), (5), (6), (7), and (8) as paragraphs (2),
			 (3), (4), (5), (6), and (7), respectively; and
						(iv)in paragraph (2),
			 as so redesignated—
							(I)in subparagraph
			 (B), by striking , as the case may be; and
							(II)in subparagraph
			 (C), by striking section 804(b)(8) and inserting section
			 804(b)(7);
							(B)by striking
			 sections 111, 119, and each place such term appears and
			 inserting section; and
					(C)by striking
			 111, 119, or each place such term appears;
					(11)in section
			 803—
					(A)in subsection
			 (b)(1)(A)(i)—
						(i)by
			 striking 111,;
						(ii)by
			 striking 119,; and
						(iii)in
			 subclause (V), by striking , except that the publication of notice
			 requirement shall not apply in the case of proceedings under section 111 that
			 are scheduled to commence in 2005;
						(B)in subsection
			 (d)(2)(C)(i)—
						(i)by
			 striking 111,; and
						(ii)by
			 striking 119,; and
						(C)in subsection
			 (e)(2)—
						(i)by
			 striking 111,; and
						(ii)by
			 striking 119,; and
						(12)in section
			 804—
					(A)in subsection
			 (a)—
						(i)by
			 striking paragraphs (1) and (2) and inserting paragraph
			 (1);
						(ii)by
			 striking 111,; and
						(iii)by striking
			 119,; and
						(B)in subsection
			 (b)—
						(i)by
			 striking paragraph (1);
						(ii)by redesignating paragraphs (2), (3), (4),
			 (5), (6), (7), and (8) as paragraphs (1), (2), (3), (4), (5), (6), and (7),
			 respectively; and
						(iii)in paragraph (7), as so
			 redesignated—
							(I)by striking
			 section 801(b)(2) and inserting section
			 801(b)(1); and
							(II)by striking
			 111, 119, or.
							4.Repeal of
			 Commission’s rules related to regulatory interventionThe Federal Communications Commission shall
			 take all actions necessary to—
			(1)repeal section
			 73.658 of the Commission’s rules (47 CFR 73.658);
			(2)repeal subpart D
			 of part 76 of the Commission’s rules;
			(3)repeal subpart F of part 76 of the
			 Commission’s rules; and
			(4)modify the
			 broadcast ownership limitations set forth in section 73.3555 of the
			 Commission’s rules (47 CFR 73.3555) by eliminating—
				(A)the restrictions on the number of broadcast
			 television stations that a person or entity may directly or indirectly own,
			 operate, or control in the same designated market area (as such term is defined
			 under section 501(f)(2) of title 17, United States Code), as described in
			 subsection (b) of such section 73.3555;
				(B)the
			 radio-television cross-ownership rule, as described in subsection (c) of such
			 section 73.3555; and
				(C)the limitations on the direct or indirect
			 ownership, operation, or control of a broadcast television station by a person
			 or entity that directly or indirectly owns, operates, or controls a daily
			 newspaper, as that term was defined in note 6 to section 73.3555 of the
			 Commission’s rules (47 CFR 73.3555) in effect on October 1, 2011, as described
			 in subsection (d) of such section 73.3555.
				5.Effective
			 dateExcept as provided in
			 section 6, this Act, and the amendments made by this Act, shall take effect on
			 July 1, 2014.
		6.Transitional
			 provisions
			(a)Congressional
			 findingThe Congress finds and declares the enactment of this Act
			 will change laws that have provided the basis for certain contracts,
			 understandings, and arrangements related to retransmission consent and the
			 distribution of video programming entered into prior to the enactment of this
			 Act and that, accordingly, certain transitional measures are necessary to
			 preserve an orderly marketplace for the provision of video programming to
			 consumers.
			(b)Retransmission
			 consent
				(1)No new
			 contractsNo contract, understanding, or arrangement for
			 retransmission consent shall be entered into pursuant to section 325(b) of the
			 Communications Act of 1934 after the date of enactment of this Act.
				(2)Extension of
			 prior contractsAny contract, understanding, or arrangement for
			 retransmission consent entered into pursuant to such section prior to the date
			 of enactment of this Act that by its terms expires prior to July 1, 2014, shall
			 be deemed extended through July 1, 2014, based on the terms of said agreement
			 in effect on the day before its scheduled expiration date.
				(3)Expiration of
			 prior contractsNo contract, understanding, or arrangement for
			 retransmission consent entered into pursuant to such section prior to the date
			 of enactment of this Act shall be enforceable by any person or entity after
			 July 1, 2014.
				(4)ApplicabilityAll
			 references to section 325(b) of the Communications Act of 1934 in this
			 subsection refer to such subsection as in effect on the day before the date of
			 enactment of this Act.
				(c)Restrictive
			 agreements
				(1)Enforcement of
			 prior restrictive contractsAfter July 1, 2014, no person or
			 entity may enforce the provisions of any contract, understanding, or
			 arrangement entered into prior to the date of enactment of this Act that
			 prevents a multichannel video programming distributor from obtaining the rights
			 under title 17, United States Code, to engage in the secondary transmission of
			 a performance or display of any or all of the works embodied in a primary
			 transmission made by a broadcast television station licensed by the Federal
			 Communications Commission.
				(2)Temporary
			 moratorium on new restrictive contracts
					(A)In
			 generalNo person or entity may enter into any contract,
			 understanding, or arrangement after the date of enactment of this Act that
			 prevents a multichannel video programming distributor from obtaining the rights
			 under title 17, United States Code, to engage in the secondary transmission of
			 a performance or display of any or all of the works embodied in a primary
			 transmission made by a broadcast television station licensed by the Federal
			 Communications Commission.
					(B)ApplicabilityThe
			 prohibition contained in subparagraph (A) shall not apply after July 1, 2016,
			 unless the Federal Communications Commission finds, in a proceeding conducted
			 during the final year of such prohibition, that such prohibition continues to
			 be necessary to preserve and protect competition and diversity in the
			 distribution of video programming.
					(d)Continued
			 collection and distribution of previously due
			 royaltiesNotwithstanding section 5, the collection and
			 distribution of royalties due for secondary transmissions made pursuant to
			 sections 111 and 119 of title 17, United States Code, prior to July 1, 2014,
			 shall continue to be governed by such title and the rules of the Register of
			 Copyrights and Copyright Royalty Judges as in effect prior to the date of
			 enactment of this Act until such time as the Register certifies that all
			 royalties collected pursuant to such provisions have been distributed.
			
